DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art fails to disclose or make obvious a damping resin layer formed between a timing chain cover and an engine main body, abutting both, wherein the resin layer is formed of two materials: a damping resin (i.e. a resin material which reduces vibrations) and a “damping filler” which is a material which “converts vibration energy into heat energy.” These two materials are different materials included together in a single layer, the resin and the “damping filler.” 
It is noted that all materials convert vibration energy into heat energy through viscoelastic losses, however this is being examined in light of applicant’s specification wherein: “energy is easily internally dissipated… by diffusely reflecting the vibration on an air layer present in the material and converting the vibration into the heat energy” (¶ [0041]) such as thermoplastic elastomers (¶ [0055]).
The closest prior art includes Matsuki (JP 2010-76345) which discloses a cover part 20 which may be a chain cover (problem to be solved) and includes a rubber damper 30 and a metal part 31 in the damper layer (Fig. 1, shown). 
Kichijima (JP 2010-31666) discloses a routine setup within an engine: a cover member 4 with a gasket/sealing member 6 located between the body and the cover (Fig. 6, shown).
Kobayashi et al (US 2002/0035982) discloses a synthetic resin being used on a sliding member 43 of a chain to reduce vibrations as a chain guide 41 (¶ [0093]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747